Citation Nr: 1545022	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-44 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The appellant had service in the Air National Guard from March 1998 to February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In October 2010, the appellant requested a hearing before a Veterans Law Judge.  A hearing was scheduled for September 23, 2015, before the Board in Washington, D.C.  A review of the file indicates that the appellant did not attend the hearing nor did she provide a reason for her failure to attend.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required for the AOJ to verify all of the appellant's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) during her service in the Air National Guard.

The appellant is seeking service connection for a cervical spine disorder.  In her February 2008 claim, she stated that she injured her neck in February 2000 during a weekend drill.  However, a January 2001 medical records suggests that while she may have injured her neck during a weekend drill, she exacerbated this injury in her regular employment.

A February 2001 Georgia Air National Guard letter indicates that the appellant's personnel records were to be forwarded to Headquarters Air Reserve Personnel Center in Denver, Colorado.  However, the record contains no documentation of any her periods of service other than her initial period of training from June 1998 to November 1998.  As such, it is unclear when the appellant was on active duty, ACDUTRA, and INACDUTRA during her years of military service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active military service includes disability resulting from injury or disease incurred in or aggravated during active duty and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d).  Similarly, in order for her to achieve "veteran" status and be eligible for service connection for disability claimed during her inactive service, the record must establish that she was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA. See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Thus, the Board finds that, in order to properly adjudicate her claim of entitlement to service connection for a cervical spine disability, all periods of active duty, ACDUTRA, and INACDUTRA must be verified.



Accordingly, the case is REMANDED for the following action:

1.  Verify the specific dates when the appellant was on active duty, ACDUTRA, and INACDUTRA in the Air National Guard.  If necessary, the appellant should be requested to provide any assistance in obtaining this clarifying information.  Any outstanding service personnel records also should be obtained and associated with the claims file.

2.  Readjudicate the appeal.  If the claim remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

